Citation Nr: 1022697	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-15 712	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from November 1949 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
that denied service connection for myelodysplastic syndrome 
(claimed as cancer and chest pain), to include as due to 
Agent Orange exposure.  In March 2007, the Veteran testified 
at a Board videoconference hearing.  In April 2007, the Board 
remanded this appeal for further development.  

In January 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in May 2009.  In June 2009, the Veteran and his 
representative were provided with a copy of the VHA opinion.  
In August 2009, the representative submitted additional 
argument as to the Veteran's claim.  

In an August 2009 decision, the Board denied the Veteran's 
claim.  In September 2009, the Veteran filed a Notice of 
Appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2010, the Court was notified of 
the Veteran's death.  In January 2010, the Court ordered the 
Veteran's attorney to provide a copy of the death certificate 
and to show cause why the Board's August 2009 decision should 
not be vacated and the appeal dismissed.  In February 2010, 
the Veteran's attorney, in pertinent part, provided a copy of 
the Veteran's death certificate.  In a February 2010 
Memorandum Decision, the Court vacated and remanded the 
Board's December 2006 decision.  


FINDING OF FACT

In June 2010, the Board was notified that the Veteran died in 
December 2009.  



CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by Virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


